Citation Nr: 0014175	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-49 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for residual of a 
surgical excision of an underarm growth.

2.  Entitlement to service connection for residuals of a 
glass injury to the hands, feet and face.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral foot 
pain.

5.  Entitlement to service connection for deviated nasal 
septum, postoperative status.

6.  Entitlement to service connection for lumbar strain.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in December 1989, after 
having served on active duty for a period of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A hearing was held before the undersigned 
Member of the Board at the RO in September 1997.

The appeal was last before the Board in March 1998, at which 
time, relative to each issue listed on the title page, it was 
remanded for further development.  Following completion of 
the requested development, the RO, in a Supplemental 
Statement of the Case mailed to the veteran in May 1999, 
continued to deny the first three issues listed on the title 
page.  

Thereafter, the appeal was returned to the Board.

The first four issues listed on the title page will be 
addressed in the decision below.  The final two issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.


FINDINGS OF FACT

1.  A scar in the right axillary area is residual to the 
surgical excision of an underarm growth accomplished during 
wartime service.  

2.  The claims for service connection for residuals of a 
glass injury to the hands, feet and face, for bilateral knee 
disability, and for bilateral foot pain are, in each 
instance, not plausible.


CONCLUSIONS OF LAW

1.  A scar in the right axillary area was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  

2.  The claims for service connection for residuals of a 
glass injury to the hands, feet and face, for bilateral knee 
disability, and for bilateral foot pain are, in each 
instance, not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the first issue listed on the title page 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).


I.  Residual of Surgical Excision of an Underarm Growth

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

With respect to the veteran's claim for service connection 
for residual of a surgical excision of an underarm growth, he 
avers that he underwent the growth excision (in apparently 
the early 1970's) while stationed at "Saint CLAN Fleet" in 
Virginia Beach, Virginia.  The Board observes that while any 
service medical records dated in the 1970's which may have 
existed are (following several attempts to procure the same 
and apparently due to no fault of the veteran) missing, the 
Board, consistent with the pertinent discussion in O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), has no reason to dispute 
the veteran's account relative to undergoing the asserted 
inservice growth excision.  Concerning the same, when he was 
examined by VA in March 1999, the veteran was found to have 
"a scar in the right axillary area".  Given such finding, and 
because (as noted above) the Board has no reason to dispute 
the veteran's above-cited assertion relative to undergoing 
the inservice growth excision, the Board is of the view that 
such scar in the right axillary area is residual to the 
surgical excision of an underarm growth accomplished during 
(apparently) wartime service.  Service connection for such 
scar is, therefore, granted.  38 U.S.C.A. §§ 1110, 5107.


II.  Residuals of a Glass Injury to the Hands, Feet and Face

III.  Bilateral Knee Disability

IV.  Bilateral Foot Pain

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues II through IV is whether he has presented, 
with respect to each disability, evidence of a well-grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well-grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues II through 
IV are, in any instance, well-grounded.

The veteran asserts that, while in service in 1970, he was a 
passenger in a motor vehicle which "crashed into a tree" 
before going into a ditch.  He contends that in the course of 
the trauma he "received several glass fragments" in his 
hands, feet and face.  In this regard, the lone apparent 
reference to the above-cited vehicular mishap is a historical 
entry, made on the report pertaining to the veteran's August 
1989 service retirement examination, that he was involved in 
a "car crash" in "1970".  A report pertaining to the 
veteran's September 1987 "annual" examination reflects 
notation of a "scar" (for which no related injury or etiology 
is stated) involving the left thumb.  Subsequent to service, 
when the veteran was examined by VA in May 1996, he alluded 
to a history of small glass particles (as recorded by the 
examiner) "showering in his hand, face [and] feet".  On 
pertinent examination, relative to apparently each of the 
foregoing areas, the veteran was found to have "no 
disfigurement or scarring."  More recently, in conjunction 
with his examination by VA in March 1999, the veteran alluded 
to having "scars on his hands, face...[and] feet."  On physical 
examination, the VA examiner indicated that he could "see no 
scars in the areas [the veteran indicated] such as [his] 
hands, face...[and] feet" and that, in addition, he "could find 
no areas where there seem[ed] to be glass under [the 
veteran's] skin."  

In considering the veteran's claim for service connection for 
residuals of a glass injury to the hands, feet and face, the 
Board is constrained to point out that, even assuming 
(without conceding) that the 1970 vehicular mishap alleged by 
him actually occurred (despite the absence of any 
substantiating contemporaneous clinical evidence), there is 
no evidence documenting current related residual disablement, 
to specifically include scarring, involving his hands, feet 
or face.  In the absence of evidence documenting the presence 
of such related residual disablement, a plausible claim for 
service connection therefor is not presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim for service connection for residuals of a 
glass injury to the hands, feet and face is not well-
grounded.  38 U.S.C.A. § 5107.

With respect to his claims for service connection for 
bilateral knee disability and bilateral foot pain, the 
veteran indicated (at least with respect to foot pain) on VA 
examination in March 1999 that he did not recall "when he 
sustained any accident to his feet".  At his September 1997 
personal hearing, however, the veteran indicated that he had 
fallen "off a two-story high building" in apparently the 
latter 1980's.  Evidence of non-VA origin dated in 1988 
reflects that the veteran had fallen a distance of "12-15 
feet", sustaining injury to each heel.  Pertinent X-ray 
examination of the left foot revealed no evidence of 
fracture.  Thereafter, X-ray examination of the veteran's 
right foot, performed in conjunction with VA examination 
accomplished in May 1998, revealed "[n]o bony or joint 
abnormality"; on the compensation examination itself, the 
veteran "was afraid" that he may have pain "across the 
forefoot", bilaterally, on palpation.  While the veteran 
complained of "subjective" discomfort involving each foot, no 
pathology/disability, including chronic pain, relative to 
either foot was diagnosed.  

Most recently, when he was examined by VA in March 1999, he 
indicated that his knees would "pop and crack a lot".  There 
were no positive findings on physical examination.  While the 
veteran complained of 'subjective' discomfort involving each 
knee, no disability/pathology referable to either knee was 
diagnosed.  

In considering the veteran's claims for service connection 
for bilateral knee disability and bilateral foot pain, the 
Board is constrained to point out that he is not shown to 
have any present disability/pathology involving either knee 
or foot, the presence of which is prerequisite to any 
favorable consideration of related service connection 
therefor.  See Brammer, supra.  In addition, while the 
veteran, on the occasion of the March 1999 VA examination, 
was, as addressed above, noted to complain of 'subjective' 
pain involving his knees and feet, the Board would 
respectfully point out that pain alone, in the absence of any 
ascertained underlying disability/pathology, is not amenable 
to service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Given the foregoing observations, 
then, the Board is constrained to conclude that plausible 
claims for bilateral knee disability and bilateral foot pain 
are, in each instance, not presented.  The veteran's 
respective related claims are, consequently, not well-
grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's three foregoing claims for service 
connection on a ground different from that of the RO, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that these claims were well-
grounded, the RO accorded the veteran greater consideration 
than the knee and foot claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the claims are well-grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to each of the three latter above-
addressed issues, the Board is of the opinion that its 
discussion above bearing on each issue is sufficient, as to 
each respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a right axillary scar as the residual 
of a surgical excision of an underarm growth is granted.

Evidence of well-grounded claims not having been submitted, 
the appeal for service connection for residuals of a glass 
injury to the hands, feet and face, for bilateral knee 
disability, and for bilateral foot pain is, in each instance, 
denied.


REMAND

In accordance with the pertinent directive included in the 
Board's above-cited March 1998 remand, the veteran was 
examined by VA in March 1999 relative to each disability 
implicated in the final two issues listed on the title page.  
However, with respect to the veteran's claim for service 
connection for deviated nasal septum, postoperative status, 
the Board is of the opinion that another examination by VA 
(with pertinent opinions, as addressed in greater detail 
below) would be helpful.  In this regard, with respect to 
such claim, the veteran avers that corrective surgery 
involving his septum was performed (apparently in the 
1970's), while he was yet in service, at a VA facility.  The 
Board observes that while any service medical records dated 
in the 1970's which may have existed are (following several 
attempts to procure the same and apparently due to no fault 
of the veteran) missing, the Board, consistent with the 
pertinent discussion in O'Hare, supra, has no reason to 
dispute the veteran's account relative to undergoing the 
asserted inservice corrective nasal surgery.  With respect to 
the veteran's septum, the VA examiner in March 1999 indicated 
(apparently based on examining the veteran) that the veteran 
had undergone corrective surgery in response to "septal 
deviation", which procedure "seem[ed] to [have been] 
successful", with each nasal passage being "well open" and 
free of sinus drainage.  Pertinent to the latter observation 
by the VA examiner, the Board is cognizant that, in 
accordance with 38 C.F.R. § 3.306(b)(1) (1999), the effects 
of surgical treatment in service in "ameliorating" a 
preexisting condition (unless, however, the nasal deformity 
is more disabling after the surgery than it was when the 
veteran entered service, see Verdon v. Brown, 8 Vet. App. 
529, 538 (1996)) will not be service connected.  However, no 
opinion bearing on whether the veteran's nasal deformity is 
more disabling now than before he entered service is 
reflected on the report of the March 1999 VA examination.  
Accordingly, the Board is of the view that pertinent 
examination by VA, for the purpose of obtaining the opinion 
addressed above, should be accomplished before further 
related appellate action ensues.  

Relative to the veteran's claim for service connection for 
lumbar strain, the Board observes that the veteran is not 
currently shown to have lumbar strain.  In view of such 
consideration, the Board is of the opinion that the veteran 
should be advised, in accordance with 38 U.S.C.A. § 5103(a) 
(West 1991), as to the character of evidence which is 
required to complete his related application for service 
connection.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should advise the veteran 
that, in accordance with 38 U.S.C.A. 
§ 5103(a), he is required, in order to 
complete his application for service 
connection for lumbar strain, to submit 
evidence substantiating that he currently 
has the same, of chronic derivation, 
which is, moreover, attributable to 
service.

2.  The RO should arrange for the veteran 
to undergo a VA examination by an ear, 
nose and throat specialist (or other 
appropriate specialty examination); 
assuming the veteran is found, on 
examination, to have undergone corrective 
surgery in response to septal deviation, 
the examiner should offer an opinion 
bearing on whether the veteran's nasal 
deformity is currently more disabling 
than (in the examiner's best judgment) 
before the veteran entered service.  Any 
special diagnostic studies deemed 
necessary should be performed.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  
Any necessary corrective action should be 
undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final two issues listed 
on the title page.  

5.  If either remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, he should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should also be 
provided appropriate notice of the 
requirements to perfect an appeal with 
respect to any issue(s) addressed therein 
which does not appear on the title page 
of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on all matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

